UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended August 31, 2010 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 333-143901 SupportSave Solutions, Inc. (Exact name of Registrant as specified in its charter) Nevada 98-0534639 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 11132 Ventura Blvd, Ste #420, Studio City, CA 91604 (Address of principal executive offices) (925) 304-4400 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 14,844,781common shares as ofAugust 31, 2010. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 6 Item 4T: Controls and Procedures 6 PART II – OTHER INFORMATION Item 1: Legal Proceedings 7 Item 1A: Risk Factors 7 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3: Defaults Upon Senior Securities 7 Item 4: (Removed and Reserved) 7 Item 5: Other Information 7 Item 6: Exhibits 7 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Consolidated Balance Sheets as of August 31, 2010 (unaudited) and May 31, 2009 (audited); F-2 Consolidated Statements of Operations for the three months ended August 31, 2010 and 2008 (unaudited); F-3 Consolidated Statement of Stockholders’ Equity as of August 31, 2010 (unaudited); F-4 Consolidated Statements of Cash Flows for the three months ended August 31, 2010 and August 31, 2009 (unaudited); F-5 Notes to Consolidated Financial Statements; These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the interim period ended August 31, 2010 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents SUPPORTSAVE SOLUTIONS, INC. CONSOLIDATED BALANCE SHEETS AS OF AUGUST 31, 2010 (UNAUDITED) AND MAY 31, 2010 (AUDITED) August 31, 2010 (Unaudited) May 31, 2010 (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Investments in marketable securities Accounts receivable – trade Accounts receivable – other 0 Note receivable – current Interest receivable Total Current Assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Security deposit Note receivable – related party Deferred tax asset 0 Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Loan payable – officer Deferred revenue 0 Deferred tax liability Total Current Liabilities STOCKHOLDERS’ EQUITY Common stock, $.00001 par value, 100,000,000 shares authorized; 14,844,781 and 14,503,531 shares issued and outstanding at August 31, 2010 and May 31, 2010, respectively Additional paid in capital Treasury stock ) Cumulative translation adjustment ) Unrealized gain (loss) on investments ) Retained earnings (deficit) ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the financial statements F-1 Table of Contents SUPPORTSAVE SOLUTIONS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED AUGUST 31, 2 Three Months Ended August 31, 2010 Three Months Ended August 31, 2009 REVENUE Sales $ $ Less returns and allowances ) NET REVENUE OPERATING EXPENSES Wages and benefits Rent Telephone, internet and utilities Commissions Selling, general and administrative TOTAL OPERATING EXPENSES OPERATING INCOME (LOSS) ) OTHER INCOME (EXPENSE) Interest income Other income 0 Gains/(losses) on sales of investments 0 Gains/(losses) from currency hedging contracts 0 TOTAL OTHER INCOME (EXPENSE) NET INCOME BEFORE PROVISION FOR FEDERAL INCOME TAX (BENEFIT) ) PROVISION FOR FEDERAL INCOME TAX (BENEFIT) ) NET INCOME (LOSS) $ ) $ NET INCOME PER SHARE: BASIC AND DILUTED $ ) $ WEIGHTED AVERAGE SHARES OUTSTANDING: BASIC AND DILUTED The accompanying notes are an integral part of the financial statements F-2 Table of Contents SUPPORTSAVE SOLUTIONS, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (UNAUDITED) AS OF AUGUST 31, 2010 Common Stock Additional Paid in Treasury Cumulative Translation Unrealized Gain (Loss) on Retained Earnings Shares Amount Capital Stock Adjustment Investments (Deficit) Total Balance, May 31, 2008 $ $ $
